ACCEPTED
                                                                                        03-15-00058-CR
                                                                                                5625094
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                   6/10/2015 3:26:15 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK


                              NO. 03-15-00058-CR
                                                                  FILED IN
STATE OF TEXAS                           §   INTHE         3rd COURT OF APPEALS
                                                               AUSTIN, TEXAS
                                         §                 6/10/2015 3:26:15 PM
vs.                                      §   THIRD    COURT JEFFREY D. KYLE
                                         §                         Clerk
BRADY ALAN DANIEL                        §   OF APPEALS


      MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Brady Alan Daniel, Appellant in the above styled and numbered

cause, and moves this Court to grant an extension of time to file appellant's brief,

pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good

cause shows the following:

      1.    This case is on appeal from the 35th Judicial District Comt of ?

County, Texas.

      2.    The case below was styled the STATE OF TEXAS vs. Brady Alan

Daniel, and numbered 3029.

      3.    Appellant was convicted of Aggravated Assault.

      4.    Appellant was assessed a sentence of thirty-five years on November

18,2014.

      5.    Notice of appeal was given on January 21,2015.

      6.    The clerk's record was filed on May 19, 2015; the reporter's record
was filed on January 26, 2015.

       7.     The appellate brief is presently due on June 18, 2015.

       8.     Appellant requests an extension of time of 60 days from the cutTent

due date, i.e. until on or about August 18, 2015.

       9.     No extension to file the brief has been received in this cause.

       10.    Defendant is currently incarcerated.

       11.    Appellant relies on the following facts as good cause for the requested

extension:

              A) Counsel for Appellant is currently completing a capital brief in

Lanny Marvin Bush v. State of Texas, Appellate Case No. 11-14-00129-CR,

Eleventh Court of Appeals. Appellant's brief is due Monday, June 29, 2014.

              B) Counsel for Appellant has a previously scheduled out-of-state

family vacation July 1-7,2015.

              C) Counsel for Appellant is enrolled in the Center for American and

International Law Criminal Defense Trial Skills & Trial Law Program in Plano,

TX from August 2-6, 2015.

             D) Counsel for Appellant has numerous bench and jury trial settings

throughout the summer and is unable to currently determine which cases will

actually proceed to trial.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this
Court grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.

                                      Respectfully submitted,

                                      Woodley & Dudley
                                      707 Center Avenue
                                      Brownwood, TX 76801
                                      Tel: (325) 646-7685
                                      Fax: (325) 646-7688
                                      Emily@woodleydudley.net



                                      By~~~
                                         State Bar No. 00796347
                                         Emily@woodleydudley .net
                                         Attorney for Brady Alan Daniel



                        CERTIFICATE OF SERVICE

      This is to certify that on June 8, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Mills

County, 200 S. Broadway, Brownwood, TX 76801, by electronic service through

the Electronic Filing Manager.
                                                                    \
STATE OF TEXAS                                          §
                                                        §
COUNTY OF BROWN                                         §


                                                  AFFIDAVIT

            BEFORE ME, the undersigned authority, on this day personally appeared

Emily Miller, who after being duly sworn stated:

            "I am the attorney for the appellant in the above numbered and

            entitled cause. I have read the foregoing Motion To Extend Time to

            File Appellant's Brief and swear that all of the allegations of fact

            contained therein are true and correct."




           SUBSCRIBEDANDSWORNTOBEFOREMEon                                            ~u    i   , 2015.

to certify which witness my hand and seal of office.


                                                    /       /-:::,, • . . ! ;:::;.   c. 4-a~~.r
                                                                                          7
         •"'"'"''         TERESA 0 . CULPEPPER
                                                    Notary Public, State of Texas
   lf,f'f.~
         ~J